Citation Nr: 1017084	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  09-09 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hypothyroidism and, if so, whether service connection is 
warranted. 

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
peripheral neuropathy, to include loss of reflexes below the 
hips.  

3.  Entitlement to service connection for rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to May 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision of the RO 
in Detroit, Michigan, which declined to reopen the claims at 
issue. 

The Veteran's service connection claim for rhinitis was 
originally denied in a May 1946 rating decision which the 
Veteran did not appeal.  Consequently, the decision became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2009).  However, the Veteran has submitted a 
service treatment record showing a diagnosis of chronic 
rhinitis which was not of record at the time of the May 1946 
rating decision.  Thus, while the issue was certified as 
whether new and material evidence had been submitted to 
reopen the claim, the issue has been re-characterized to 
consider service connection on a de novo basis.  See 38 
C.F.R. § 3.156(c) (2009).  Any award based in whole or in 
part on the service treatment records will be effective on 
the date entitlement arose or the date VA received the 
previously denied claim, whichever is later.  See id.  

The Board notes that in an August 2007 statement, the Veteran 
claimed service connection for loss of reflexes from the hips 
down.  Rather than treat this statement as a claim for a 
separate disability, the RO found that this was a symptom of 
the Veteran's peripheral neuropathy and therefore 
characterized the Veteran's peripheral neuropathy claim to 
include loss of reflexes below the hips.  The Board finds 
this to be an appropriate characterization of the Veteran's 
claim, as a March 2007 private treatment record lists the 
absence of deep tendon reflexes as one of the manifestations 
of the Veteran's peripheral neuropathy.  There is no evidence 
of another disability or diagnosis pertaining to the loss of 
reflexes below the hips that might form the basis of a claim 
distinct from the peripheral neuropathy claim.  See Boggs v. 
Peake, 520 F.3d 1330 (2008) (holding the factual basis of a 
claim for service connection is the Veteran's disease or 
injury, rather than the symptoms of the disease or injury).  
Thus, the Veteran's claim for service connection for loss of 
reflexes below the hips is considered to be the same as his 
claim for peripheral neuropathy.  See id.; see also Ephraim 
v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  

In May 2008 the Veteran applied for a clothing allowance.  
This claim has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The reopened claim of service connection for hypothyroidism 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The May 2000 rating decision denied the claim of 
entitlement to service connection for hypothyroidism; the 
Veteran was properly notified of the adverse outcome and his 
appellate rights in a May 2000 letter; he did not file a 
notice of disagreement with respect to this claim. 

2.  Additional evidence received since the May 2000 rating 
decision is neither cumulative nor redundant of the previous 
evidence of record and raises a reasonable possibility of 
substantiating the Veteran's claim of service connection for 
hypothyroidism. 

3.  The January 2007 rating decision denied the petition to 
reopen the claim of entitlement to service connection for 
peripheral neuropathy; the Veteran was properly notified of 
the adverse outcome and his appellate rights in a January 
2007 letter; he did not file a notice of disagreement.

4.  Additional evidence received since the January 2007 
rating decision is new to the claims file, but does not 
relate to an unestablished fact necessary to substantiate the 
claim of whether peripheral neuropathy was incurred in or 
aggravated by active service.

5.  The competent evidence does not show that the Veteran 
currently has rhinitis or a related disability.  


CONCLUSIONS OF LAW

1.  The May 2000 rating decision, denying service connection 
for hypothyroidism, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been submitted for the 
claim of entitlement to service connection for 
hypothyroidism; the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The January 2007 rating decision, denying a petition to 
reopen a claim of service connection for peripheral 
neuropathy, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2009).

4.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for peripheral 
neuropathy; the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

5.  Rhinitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its 
decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the 
Board must review the entire record, it need not discuss each 
piece of evidence.  See id.  The analysis below focuses on 
the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's petition to reopen his claim for hypothyroidism 
has been granted, as discussed below.  As such, the Board 
finds that any error related to the VCAA on this claim is 
moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the Veteran's petition to reopen his claim 
for service connection for peripheral neuropathy, and his 
service connection claim for rhinitis, the Board finds that 
VA has met all statutory and regulatory notice and duty to 
assist provisions or that any errors were harmless.  

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In the context of a petition to reopen, the claimant must be 
given notice of the elements of service connection, the 
elements of new and material evidence, and the reasons for 
the prior denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
All notice should generally be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the 
Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

With respect to the Veteran's claim for peripheral 
neuropathy, the Veteran was informed in an October 2007 
letter, which was sent prior to the initial rating decision 
in this matter, of the elements of service connection and new 
and material evidence, as well as the Veteran's and VA's 
respective duties for obtaining different specified types of 
evidence.  It also explained the reasons for the prior 
denials of the Veteran's claims.  The Board concludes that 
the duty to notify has been satisfied with respect to this 
claim. 

With respect to the Veteran's claim for rhinitis, the October 
2007 letter, which was sent prior to the initial rating 
decision in this matter, informed the Veteran of the elements 
of service connection, the types of evidence he could submit 
in support of his claim, and of the Veteran's and VA's 
respective responsibilities for obtaining such evidence.  The 
Board concludes that the duty to notify has been satisfied 
with respect to this claim.  

In Pelegrini, 18 Vet. App. at 120-21, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim, in addition to meeting 
the other notice requirements of Quartuccio.  This rule was 
rescinded by the Secretary during the pendency of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board concludes that the duty to assist has been 
satisfied or that any error in this respect was harmless.  
The Veteran's service treatment records and VA medical 
records are in the file.  Private medical records identified 
by the Veteran have also been obtained to the extent 
possible.  The Board notes that in a November 2007 statement, 
the Veteran asserted that he received treatment for a number 
of conditions, including rhinitis, at the VAMC in New York 
from approximately 1948 to 1958.  However, the Veteran did 
not state that he was treated for peripheral neuropathy at 
this time.  Thus, the Board finds that there is no need to 
obtain these records in order to adjudicate the Veteran's 
claims for this disability.  With respect to the Veteran's 
claim for rhinitis, the Board notes that there is no 
competent evidence that the Veteran currently has this 
disability or a similar disability.  Consequently, VA 
treatment records showing treatment for rhinitis between 1948 
and 1958, assuming such could be found, would not raise a 
reasonable possibility of substantiating the claim.  The 
Board notes in this regard that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  Thus, 
the Board is unwilling to remand this claim so that the RO 
may attempt to obtain those records, as they would not affect 
the outcome of this claim.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
likely additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

The Veteran has not identified any other outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the present claim.  The Board concludes that the duty to 
assist has been satisfied with respect to obtaining relevant 
evidence on the Veteran's behalf.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  

In the context of a petition to reopen a previously denied 
claim, the duty to assist does not include provision of a 
medical examination or opinion, unless new and material 
evidence has been secured with respect to that claim.  See 38 
C.F.R. § 3.159 (c)(4)(iii).  Nevertheless, the Veteran was 
afforded an examination in November 2007.  When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate or explain 
why an adequate examination is not required.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  Unfortunately, much 
of the examination report is missing from the claims file.  
Thus, the Board is unable to determine whether the 
examination was adequate.  

With respect to the Veteran's claim for peripheral 
neuropathy, the Board concludes that new and material 
evidence has not been submitted to reopen this claim.  
Accordingly, an examination was not required to decide this 
claim and no error exists. 

With respect to the Veteran's claim for rhinitis, the Court 
held in McLendon v. Nicholson, 20 Vet. App. 79 (2006) that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  

Here, there is no competent evidence that the Veteran 
currently has rhinitis or a similar disability.  The only 
post-service evidence of a nasal condition consists of VA 
treatment records dated in 1993 showing treatment for 
recurring nose bleeds. There is no evidence that the Veteran 
has continued to suffer from nose bleeds, that such nose 
bleeds are related to rhinitis, or that the Veteran has 
another nasal condition.  Thus, a examination is not required 
to decide this claim.  See id.  However, the Board has no 
reason to doubt the adequacy of the November 2007 VA 
examination, in which the examiner found that the Veteran did 
not have rhinitis based on objective clinical findings. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
at 122 (2005).



II. New and Material Evidence

A.  Hypothyroidism 

The Veteran seeks to reopen his claim for service connection 
for hypothyroidism, which he contends was caused by radiation 
treatments he received in service.  The Veteran initially 
filed for service connection for hypothyroidism in April 
1997.  The RO denied the claim in a May 2000 rating decision.  
The Veteran was notified of this decision in a May 2000 
letter and informed of his appellate rights.  He did not 
appeal the decision.  Consequently, the decision became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2009).  

Under 38 U.S.C.A. § 5108 (West 2002), VA may reopen a 
previously and finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  "New evidence" means evidence not previously 
submitted to agency decision makers, and "material 
evidence" means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2009).  The new and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  A 
claimant's assertions of medical causation or diagnosis often 
do not constitute competent evidence, as lay persons without 
the appropriate medical expertise are not competent to offer 
medical opinions.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-
11 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) competent evidence of a current 
disability; (2) competent evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) competent 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The Veteran's claim for service connection for hypothyroidism 
was denied in the May 2000 rating decision because there was 
no competent evidence that the Veteran had hypothyroidism or 
that it was related to service.  Thus, in order to reopen his 
claim, the Veteran needs to submit new evidence suggesting 
that he currently has hypothyroidism and that there is a 
possible relationship between hypothyroidism and his period 
of service.  

The relevant evidence submitted since the May 2000 rating 
decision includes the December 2007 VA examination report, in 
which the examiner stated that the Veteran had hypothyroidism 
and had been on medications since the 1960's.  The examiner 
found that it was at least as likely as not that 
hypothyroidism was related to radiation treatment to the left 
shoulder joint during service in 1946.  This evidence was not 
submitted at the time of the prior final denial of his claim, 
and is new to the file.  Moreover, it relates to an 
unestablished fact necessary to substantiate the claim, 
namely the existence of a current disability which is related 
to service.  See 38 C.F.R. § 3.156(a).

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of entitlement to 
service connection for hypothyroidism.  The petition to 
reopen is granted.  See id.    

B.  Peripheral Neuropathy, to Include Loss of Reflexes Below 
the Hips 

The Veteran seeks to reopen his service connection claim for 
peripheral neuropathy, which was last denied in a January 
2007 rating decision.  The Veteran was notified of this 
decision in a January 2007 letter and informed of his 
appellate rights.  He did not appeal the decision.  
Consequently, the decision became final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.   

The Board refers to the section addressing the Veteran's 
hypothyroidism claim for a discussion of the relevant law 
pertaining to petitions to reopen.

The Veteran's claim for service connection for peripheral 
neuropathy was denied in the January 2007 rating decision 
because no new and material evidence had been submitted to 
reopen the claim.  This claim was last denied on the merits 
in a September 2002 decision of the Board, which found that 
the Veteran's peripheral neuropathy was not related to 
service.  Thus, in order to reopen his claim, the Veteran 
needs to submit new evidence suggesting a nexus between his 
peripheral neuropathy and his period of service.  

The relevant evidence submitted since the January 2007 rating 
decision consists of, in pertinent part, consultation letters 
from a private neurologist dated in March 2007 and July 2007, 
an October 2007 private treatment record, and the December 
2007 VA examination report.  This evidence was not submitted 
at the time of the prior final denial of his claim, and is 
new to the file.  The Veteran also submitted a June 1991 VA 
treatment record.  However, this record was already of 
evidence at the time of the January 2007 rating decision.  
The issue is whether the newly-acquired relevant evidence 
relates to an unestablished fact necessary to substantiate 
the claim.  

A March 2007 private consultation letter reflects that the 
Veteran had polyneuropathy with good strength in his 
extremities, absent deep tendon reflexes, and normal 
position.  

A July 2007 private consultation letter reflects that the 
Veteran had polyneuropathy for "very many years."  The 
Veteran was unable to walk long distances without pain.  The 
treating physician stated that the Veteran's peripheral 
neuropathy might be related to an immune disorder.  

An October 2007 private treatment record reflects that the 
Veteran's pain from the peripheral neuropathy had improved 
after epidural steroid injections.  The treating physician 
noted that there was continued decreased sensation in a 
stocking distribution below the knees which was unchanged as 
well as mild global weakness of the bilateral extremities.  
There was no increased lower extremity weakness. 

The December 2007 VA examination report reflects that the 
Veteran had peripheral neuritis involving both feet and 
hands.  Referring to the July 2007 private consultation 
letter, the examiner opined that the Veteran's peripheral 
neuritis was related to an immune response and not likely 
related to his service-connected disabilities.  

The Board finds that while the new evidence shows that the 
Veteran currently has peripheral neuropathy, it does not help 
support a nexus between the Veteran's peripheral neuropathy 
and his period of service.  Indeed, the July 2007 private 
consultation letter and the December 2007 VA examination 
report reflect that it might be due to a non-service 
connected immune response.  Consequently, this evidence does 
not relate to an unestablished fact necessary to substantiate 
the claim, namely a relationship between the Veteran's 
peripheral neuropathy and his period of service or a service-
connected disability, and therefore does not constitute new 
and material evidence.  

The Board has also considered the Veteran's statements that 
his peripheral neuropathy is related to service or a service-
connected disability.  The Veteran can attest to factual 
matters of which he has first-hand knowledge, such as his 
symptoms and other experiences.  See, e.g., Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 
Vet. App. 465, 469- 470 (1994).  It is then for the Board to 
determine the credibility and weight of the Veteran's 
statements in light of all the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  However, the Veteran, as 
a lay person, has not been shown to have the requisite 
medical knowledge or training to be capable of diagnosing 
most medical disorders or rendering an opinion as to the 
cause or etiology of any current disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Washington, Layno, 
both supra.  Thus, the Board cannot consider as competent 
evidence the Veteran's opinion that his peripheral neuropathy 
is related to service or a service-connected disability, as 
this is a determination that is medical in nature and 
therefore requires medical expertise.  See id.; Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  As such, the Veteran's 
statements do not constitute new and material evidence 
sufficient to reopen this claim.

Accordingly, the Board finds that new and material evidence 
has not been submitted to reopen the claim of entitlement to 
service connection for peripheral neuropathy.  The petition 
to reopen is therefore denied.  See 38 C.F.R. § 3.156(a).

III. Service Connection

The Veteran contends that he is entitled to service 
connection for rhinitis.  For the reasons that follow, the 
Board concludes that service connection is not warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be competent of (1) a current 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board now turns to a discussion of the relevant evidence.  
Service treatment records dated in October 1943 reflect that 
in March 1942, prior to service, the Veteran underwent a 
submucous resection for nasal obstruction.  Following 
surgery, the Veteran was relieved of his symptoms for 5 or 6 
months, after which there was a reoccurrence of all of the 
symptoms with additional bony deformity of the nose.  An 
examination of the Veteran showed a gross obstruction of the 
left nasal passageway.  In October 1943, the Veteran 
underwent a septectomy and thereafter was found to have 
adequate nasal airways bilaterally with a mild deformity of 
the nasal bones that did not impair the breathing space.  

A March 1945 service treatment record reflects that the 
Veteran had edema of the nasal mucosa causing difficulty in 
breathing.  The Veteran was diagnosed with chronic rhinitis.  

Another service treatment record dated in March 1945 reflects 
a diagnosis of acute rhinitis, noting that the Veteran had a 
history of nasal congestion for the past two years.  

The May 1946 separation from service examination reflects a 
diagnosis of acute rhinitis.  

After service, the Veteran underwent VA examinations in April 
1947 and September 1948 which were negative for rhinitis or a 
similar condition.  

VA treatment records dated in October 1993 reflect that the 
Veteran had a history of recurring epistaxis, which is 
defined as hemorrhage from the nose or a nosebleed.  See 
Dorland's Illustrated Medical Dictionary at 643 (31st ed. 
2007).  It was noted that the Veteran had one or more 
episodes of epistaxis in 1979 and in 1992 had an episode of 
epistaxis that occurred "off and on" for three days.  These 
records are negative for rhinitis or a similar condition.  

A December 1993 VA treatment record reflects an episode of 
epistaxis which was treated with saline.  There was no 
recurrence of the nosebleed.  The Veteran was also diagnosed 
with a mild saddle nose deformity from a septectomy performed 
when he was 18.  As noted above, the Veteran underwent a 
septectomy during his period of service.  The treating 
physician indicated that surgery would be required for the 
Veteran's nose deformity pending clearance from cardiology.  
There is no evidence of rhinitis in this record.  

The December 2007 VA examination report reflects that the 
Veteran reported a history of intermittent allergic rhinitis.  
The examiner stated that there were no objective clinical 
findings of rhinitis except for minimal congestion of the 
nasal mucosa.  As noted above, parts of this examination 
report are missing.  However, the Board finds that there is 
no reason to question the validity of the examiner's findings 
based on a physical examination of the Veteran.  The Veteran 
himself has not argued that this examination was inadequate 
in any respect.

The Board finds that while the October 1993 and December 1993 
VA treatment records show treatment for recurring nosebleeds 
as well as a diagnosis of a nasal deformity, there is no 
evidence of rhinitis in these records and no competent 
evidence suggesting that the Veteran currently has rhinitis 
or a similar disability.  Indeed, in the December 2007 VA 
examination report, the examiner indicated that there were no 
objective clinical findings of rhinitis based on an 
examination of the Veteran.  The Veteran has not argued, and 
the evidence does not show, that his epistaxis is related to 
rhinitis or another nasal or sinus disorder incurred in 
service.  Consequently, there is no competent evidence that 
the Veteran currently has rhinitis or a similar disability.  

The Board acknowledges the Veteran's contentions that he 
currently has rhinitis.  The Veteran can attest to factual 
matters of which he has first-hand knowledge, such as his 
symptoms and other experiences.  See, e.g., Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 
Vet. App. 465, 469- 470 (1994).  However, the Veteran, as a 
lay person, has not been shown to have the requisite medical 
knowledge or training to be capable of diagnosing most 
medical disorders or rendering an opinion as to the cause or 
etiology of any current disorder.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Washington, Layno, both supra.  
Thus, the Board cannot consider as competent evidence the 
Veteran's opinion that he currently has rhinitis, as this is 
not a disability that can be readily diagnosed by a 
layperson, but rather must be identified by someone with 
medical expertise.  See, e.g., Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (holding that because varicose veins "may be 
diagnosed by their unique and readily identifiable features, 
the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation"); 
but see Layno, 6 Vet. App. at 469-71 (noting that a veteran 
is competent to report difficulty breathing, but not to 
diagnose the condition as bronchial asthma).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service 
connection for rhinitis must be denied.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, supra.  

ORDER

New and material evidence has been received to reopen the 
claim of service connection for hypothyroidism; the appeal is 
granted to this extent only.  

The petition to reopen the claim of entitlement to service 
connection for peripheral neuropathy, to include loss of 
reflexes below the hips, is denied.

Entitlement to service connection for rhinitis is denied.  


REMAND

The Veteran's claim for service connection for hypothyroidism 
has been reopened.  However, the Board finds that further 
development is warranted before this claim can be properly 
adjudicated. 

Under the Veterans Claims Assistance Act of 2000, VA has a 
duty to assist claimants in developing a claim for VA 
benefits.  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the December 2007 VA examination, the examiner stated that 
the Veteran had hypothyroidism which had been treated with 
medications since the 1960's.  The examiner stated that it 
was at least as likely as not related to radiation treatment 
to the left shoulder during the Veteran's period of service.  
However, the examiner did not explain the rationale for 
finding that the Veteran's hypothyroidism is at least as 
likely as not related to radiation treatment he received in 
service.  Thus, the Board finds that this examination is not 
sufficient to render a decision on the claim.  See id.  On 
remand, the AOJ should obtain a supplemental opinion from the 
same examiner explaining the rationale for finding that the 
Veteran's hypothyroidism is at least as likely as not related 
to radiation treatment he received in service.  If the same 
examiner is not available, a new opinion from another 
examiner should be obtained.  If such is the case, the new 
examiner should note that an August 1992 VA treatment record 
reflects a clinically-based diagnosis of hypothyroidism 
dating back 32 years which was being treated with medication.  
The examiner should also note that the Veteran's service 
treatment records show that in 1946 he received a course of 
X-ray therapy treatment for his left shoulder.  

The Board also notes that most of the December 2007 VA 
examination report is missing from the claims file.  The AOJ 
should obtain a complete copy of the December 2007 VA 
examination report and associate it with the claims file. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)


1.  The AOJ should obtain a supplemental 
opinion from the examiner who examined the 
Veteran in December 2007 explaining the 
rationale for finding that his 
hypothyroidism is related to radiation 
treatment received in service.  If the 
same examiner is not available, an opinion 
from a new examiner should be obtained.  
If possible, the new examiner should be an 
endocrinologist or other appropriate 
specialist.  If such an examiner is not 
available, an opinion from any other 
appropriate examiner should be obtained. 

The entire claims file and a copy of this 
REMAND must be made available to the 
examiner prior to the examination.  The 
examiner must note in the examination 
report that the evidence in the claims 
file has been reviewed.  

The examiner should note that an August 
1992 VA treatment record reflects a 
clinically-based diagnosis of 
hypothyroidism dating back 32 years which 
was being treated with medication.  The 
examiner should also note that the 
Veteran's service treatment records show 
that in 1946 he received a course of X-ray 
therapy treatment for his left shoulder.  

After reviewing the file, the examiner 
should render an opinion as to whether the 
Veteran's hypothyroidism is at least as 
likely as not (i.e., to at least a 50:50 
degree of probability) a result of active 
military service, or whether such a 
relationship is unlikely (i.e., less than 
a 50:50 degree of probability).  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

If the examiner is not able to give an 
opinion without resorting to speculation, 
the examiner should thoroughly explain why 
such an opinion cannot be rendered.  In 
this regard, the examiner should state 
whether a definitive opinion cannot be 
provided because required information is 
missing or because current medical 
knowledge yields multiple possible 
etiologies with none more likely than not 
the cause of the claimed disability.  The 
examiner should be as specific as 
possible. 

2.  Most of the December 2007 VA 
examination report is missing from the 
claims file.  The AOJ should obtain a 
complete copy of the December 2007 VA 
examination report and associate it with 
the claims file. 

3.  After the above development is 
completed, the AOJ should readjudicate the 
claim on the merits.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


